Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11018324 (hereinafter Pat-24). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1. The claims 1-2, 4 and 6 of Pat-24 disclose the claim 1. Although the claim 1 recites a plurality of connecting lines whereas the Pat-24 discloses a connecting line electrically connecting pads, they are not patentably distinct from each other. Furthermore, Although the claim 1 recites a plurality of display elements, whereas the Pat-24 discloses a plurality of pixels, they are not patentably distinct from each other.  

Regarding claim 2. The claims 1-2, 4 and 6 of Pat-24 disclose the claim 2.

Regarding claim 5. The claims 1-2, 4 and 6-7 of Pat-24 disclose the claim 5.

Regarding claim 6. The claims 1-2, 4 and 6-7 of Pat-24 disclose the claim 6.

Regarding claim 8. The claims 1-2 and 6-7 of Pat-24 disclose the claim 8. Although the claim 8 recites a plurality of connecting lines whereas the Pat-24 discloses a connecting line electrically connecting pads, they are not patentably distinct from each other. Furthermore, Although the claim 8 recites a plurality of display elements, whereas the Pat-24 discloses a plurality of pixels, they are not patentably distinct from each other.

Regarding claim 9. The claims 1-2 and 6-7 of Pat-24 disclose the claim 9.

Regarding claim 10. The claims 1-2 and 6-7 of Pat-24 disclose the claim 10.

Regarding claim 11. The claims 1-2 and 6-7 of Pat-24 disclose the claim 11.

Regarding claim 12. The claims 1-2, 6 and 8 of Pat-24 disclose the claim 12. Although the claim 12 recites a plurality of connecting lines whereas the Pat-24 discloses a connecting line electrically connecting pads, they are not patentably distinct from each other. Furthermore, Although the claim 12 recites a plurality of display elements, whereas the Pat-24 discloses a plurality of pixels, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 1-12 would be allowable if overcome the nonstatutory double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the phase delay layer includes a first base polymer, the linear polarizing plate includes a second base polymer, and the first and second base polymers include a same material as the upper substrate”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the linear polarizing plate includes a plurality of first linear polarizing plates and a plurality of second linear polarizing plates that include dyes aligned perpendicular to each other, and the plurality of first linear polarizing plates and the plurality of second linear polarizing plates are disposed alternately in a row direction or a column direction”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the linear polarizing plate includes a plurality of first linear polarizing patterns and a plurality of second linear polarizing patterns that include dyes aligned perpendicular to each other, and the plurality of first linear polarizing patterns and the plurality of second linear polarizing patterns are disposed alternately in a row direction and a column direction”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826